IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00304-CR
No. 10-06-00305-CR
No. 10-06-00306-CR
 
Ricky Scott Rice,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court Nos. 04-03335-CRM-272,
04-04173-CRF-272 
and 04-04174-CRF-272
 

MEMORANDUM  Opinion





 
          Ricky Rice appeals the denial of his
motion to disqualify the Brazos County District Attorney in each of his three
criminal cases.
          The Clerk of this Court warned Rice
that because it appeared to the Court that the orders from which the appeals
were taken were interlocutory, the Court may dismiss the appeals unless a
response was filed showing grounds for continuing the appeals.  See Tex. R. App. P. 44.3.  Rice has not
responded to the Clerk's warning.
 
          These appeals are dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeals
dismissed 
Opinion
delivered and filed November 8, 2006
Do
not publish
[CR25]


#160;                                                                                                               

      Robert Earl Morris appeals from his plea-bargained conviction for possession of cocaine in
the amount of 4 grams or more but less than 200 grams with intent to deliver.  Morris states in
his notice of appeal that he intends to appeal the court’s pretrial suppression ruling.
      Morris’s counsel filed an Anders
 brief.  Counsel stated in the brief that he would
promptly explain to Morris his right to file a pro se brief or other response and advise him that
he could obtain a copy of the record from the district clerk.  The certificate of service reflects
that counsel provided a copy of the brief to Morris.  See Sowels v. State, 45 S.W.3d 690, 694
(Tex. App.—Waco 2001, no pet.) (to satisfy Anders requirements, counsel may certify to the
Court that counsel has: (1) provided Appellant a copy of the brief; (2) informed Appellant of
the right to review the record; and (3) informed Appellant of the right to file a pro se brief or
response).  The Clerk of this Court also notified Morris that he could file a brief or response,
but he has not done so.
      Counsel concludes that the only “potential source of error” in this case concerns the
court’s denial of Morris’s suppression motion.  As counsel notes and the record reflects, law
enforcement officers obtained a search warrant for a car Morris had been seen driving earlier
and in which Morris’s wife said she had seen cocaine.  The registered owner of the car was
Morris’s aunt.  Morris testified in the suppression hearing that he did not drive the car and that
he did not have any ownership interest in the car.  Accordingly, Morris did not have standing
to challenge the officers’ search of his aunt’s car.  See Jones v. State, 119 S.W.3d 766, 787
(Tex. Crim. App. 2003).
      Counsel concludes that, other than the potential suppression issue, the appeal presents no
issues of arguable merit.  This Court has conducted an independent review of the record and
has reached the same conclusion.  See Sowels, 45 S.W.3d at 691-92.
 

      Accordingly, we affirm the judgment.  Counsel must advise Morris of our decision and of
his right to file a petition for discretionary review.  Id. at 694.
 
                                                                   FELIPE REYNA
                                                                   Justice

Before Chief Justice Gray,
      Justice Vance, and 
      Justice Reyna

Affirmed
Opinion delivered and filed March 10, 2004
Do not publish
[CR25]